DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, 10, and 11 are objected to because of the following informalities:
Each of Claims 2, 5, 10, and 11 recites the phrase “extends orthogonal to the cord plane”. The word orthogonal is being used as an adverb and should be written with the adverb form: orthogonally.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 25 recites “near the output side of the first pump”. It is unclear which side is the output side, as the first pump may have more than one output. Thus, the claim is indefinite. Dependent 
Claim 1 line 26 recites “at the entrance of the first flow channel”. The claim is unclear, as a flow channel may have more than one entrance. Thus, the claim is indefinite. Dependent Claims 2-8 are indefinite as depending from an indefinite base claim. The Examiner will examine the claim as “at an entrance of the first flow channel”.
Claim 9 line 25 recites “near the output side of the first pump”. It is unclear which side is the output side, as the first pump may have more than one output. Thus, the claim is indefinite. Dependent Claims 10-15 are indefinite as depending from an indefinite base claim. The Examiner will examine the claim as “near an output side of the first pump”.
Claim 9 line 28 recites “near the output side of the second pump”. It is unclear which side is the output side, as a second pump may have more than one output. Thus, the claim is indefinite. Dependent Claims 10-15 are indefinite as depending from an indefinite base claim. The Examiner will examine the claim as “near an output side of the second pump”.
Claim 9 line 26 recites “at the entrance of the first flow channel”. The claim is unclear, as the first flow channel may have more than one entrance. Thus, the claim is indefinite. Dependent Claims 10-15 are indefinite as depending from an indefinite base claim. The Examiner will examine the claim as “at an entrance of the first flow channel”.
Claim 9 line 29 recites “at the entrance of the second flow channel”. The claim is unclear, as the second flow channel may have more than one entrance. Thus, the claim is indefinite. Dependent Claims 10-15 are indefinite as depending from an indefinite base claim. The Examiner will examine the claim as “at an entrance of the second flow channel”.
Claim 9 recites the limitation "the first compound" in line 24.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will examine the claim as “a first compound”.
Claim 9 recites the limitation "the second compound" in line 27.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will examine the claim as “a second compound”.
Claim 12 line 2 recites “a first compound”, however a first compound was already recited in Claim 9 upon which Claim 12 depends. Is this the same first compound or a different first compound? Thus, the 
Claim 12 line 3 recites “a second compound”, however a second compound was already recited in Claim 9 upon which Claim 12 depends. Is this the same second compound or a different second compound? Thus, the claim is unclear and therefore indefinite. Dependent Claim 13 is indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (JPH08103972, hereinafter “Oki”, machine translated disclosure attached) in view of Bigland (US 3,930,782, hereinafter “Bigland”), and further in view of Böhm et al. (US 5,156,781, hereinafter “Böhm”).
Regarding Claim 1, Oki discloses apparatus of an extruder system for extruding rubber (3,4) over an array of reinforcing cords (2), the apparatus comprising an extruder head with a die (6) for receiving extrusion material and a cord guide (8) for the array of cords (2) in a common cord plane (2A) in a cord direction (Figs. 1,2), two extruders (13,14) external to the extruder head with a first extruder feeding a first flow channel (26) on a first side of the cord plane, and a second extruder feeding a second flow channel (27) on a second side of the cord plane ([0013-0015], Figs 1,2). 
Oki does not disclose wherein the extruder system further comprises a first pump between the first extruder and the first flow channel and a second pump between the second extruder and the second flow channel, wherein the first pump and the second pump are arranged for receiving the extrusion material from the first extruder and the second extruder and for directing said extrusion material into the first flow channel and the second flow channel, respectively; and wherein the extruder system is provided with a first pressure sensor and a second pressure sensor at or near the output side of the first pump and the second pump, respectively, and upstream of or at the entrance of the first flow channel and the second flow channel, respectively, for measuring the pressures of the flows of extrusion material flowing from the first pump and the second pump into the first flow channel and the second flow channel, wherein the extruder system further comprises a control unit that is operationally connected to the first pump and the second pump and the first pressure sensor and the second pressure sensor for controlling the speeds of the first pump and the second pump based on the measurements from the first pressure sensor and the second pressure sensor.
In the same field of endeavor, extruding materials through a die with a screw extruder, Bigland discloses an extruder system comprising two extruders (10) with downstream feed pipes (12) and further 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Oki invention of an apparatus for extruding rubber over a cord array, as discussed above, with the Bigland teaching of adding gear pumps to the extrusion system for metering the extrudate and generating the required extrusion pressure at the die head. One would be motivated to combine them by a desire to gain the benefit of operating with enough pressure at the die head, as taught by Bigland (C2 L26-34; Fig. 8).
The combination Oki and Bigland does not disclose wherein the extruder system is provided with a first pressure sensor and a second pressure sensor at or near the output side of the first pump and the second pump, respectively, and upstream of or at the entrance of the first flow channel and the second flow channel, respectively, for measuring the pressures of the flows of extrusion material flowing from the first pump and the second pump into the first flow channel and the second flow channel, wherein the extruder system further comprises a control unit that is operationally connected to the first pump and the second pump and the first pressure sensor and the second pressure sensor for controlling the speeds of the first pump and the second pump based on the measurements from the first pressure sensor and the second pressure sensor.
In the same field of endeavor, extruding material through a die with a screw extruder, Böhm discloses an extrusion system comprising an extruder (unnumbered) with screw (28), a gear pump (20), an outlet feed (unnumbered), and a die head for extruding an extrudate (Fig. 2). A pressure sensor (P.sub.3) is disposed at or near the output side of the pump and upstream or at the entrance of the outlet feed (flow channel) (Fig. 2). Temperatures and pressures at various positions in the system are measured as inputs for algorithms which are designed to induce changes in the speed of feed mixer (18) during startup, shutdown, and steady state operation, to maintain the desired pressures, feed rates, and temperatures throughout the entire system, and these various readings are fed to a control computer (80) for adjusting the speed of feed mixer and the feed rate of gear pump through the control of gear drive Böhm discloses a pressure sensor disposed at the pump outlet one of ordinary skill in the art would draw the inference that the pressure of the flow of extrusion material flowing from the pump into the flow channel is measured. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Oki and Bigland invention of an apparatus as discussed above, with the Böhm teaching of controlling the speed of the gear pump based on measured pressure. One would be motivated to combine them by a desire to gain the benefit of reaching process equilibrium in a few seconds rather than after several minutes, as taught by Böhm (C12 L42-62). The Examiner notes as a combination, Oki and Bigland and Böhm disclose first and second extruders, first and second flow channels, first and second pumps, first and second sides of the cord plane, and first and second pressure sensors.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Oki and Bigland and Böhm as discussed above. Oki further discloses all the further limitations of Claim 5 (Fig. 1).
Regarding Claims 6-7, the limitations of Claim 1 from which Claims 6-7 depend are disclosed by the combination Oki and Bigland and Böhm as discussed above. Oki further discloses the rubber (first compound, 3) kneaded by the extruder (13) is injected into the die (5) from the first rubber discharge port (11), and the rubber (second compound, 4) kneaded by the extruder (14) is injected into the die (5) from the second rubber discharge port (12) ([0020]). By changing the compositions of the rubbers (3,4) it is possible to form extrudates having different rubber compositions between them ([0024]). In other words, the compounds may be chemically different.
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Oki and Bigland and Böhm as discussed above. Bigland and Böhm each disclose the pumps are gear pumps.


Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (JPH08103972, hereinafter “Oki”, machine translated disclosure attached) in view of Bigland (US 3,930,782, hereinafter “Bigland”), and further in view of Böhm et al. (US 5,156,781, hereinafter “Böhm”).
Regarding Claim 9, Oki discloses a method and apparatus of an extruder system for extruding rubber (3,4) over an array of reinforcing cords (2), thus a cord-reinforced extrudate, the apparatus further comprising an extruder head with a die (6) for receiving extrusion material and a cord guide (8) for the array of cords (2) in a common cord plane (2A) in a cord direction (Figs. 1,2), two extruders (13,14) external to the extruder head with a first extruder feeding a first flow channel (26) on a first side of the cord plane, and a second extruder feeding a second flow channel (27) on a second side of the cord plane ([0013-0015], Figs 1,2). In operation, cords are guided side by side in the common cord plane in the cord direction into the extruder head wherein extrusion material is supplied from the first extruder and the second extruder to the extruder head ([0013-0015], Figs 1,2).
Oki does not disclose the steps of: providing a first pump between the first extruder and the first flow channel and a second pump between the second extruder and the second flow channel, wherein the first pump and the second pump receive the extrusion material from the first extruder and the second extruder and direct said extrusion material into the first flow channel and the second flow channel, respectively; measuring the pressure of the first compound at or near the output side of the first pump and upstream of or at the entrance to the first flow channel; measuring the pressure of the second compound at or near the output side of the second pump and upstream of or at the entrance to the second flow channel; and controlling the speeds of the first pump and the second pump based on the measurements of the pressures of the first compound and the second compound. 
In the same field of endeavor, extruding materials through a die with a screw extruder, Bigland
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Oki invention of an apparatus for extruding rubber over a cord array, as discussed above, with the Bigland teaching of adding gear pumps to the extrusion system for metering the extrudate and generating the required extrusion pressure at the die head. One would be motivated to combine them by a desire to gain the benefit of operating with enough pressure at the die head, as taught by Bigland (C2 L26-34; Fig. 8). 
The combination Oki and Bigland does not disclose the steps of: measuring the pressure of the first compound at or near the output side of the first pump and upstream of or at the entrance to the first flow channel; measuring the pressure of the second compound at or near the output side of the second pump and upstream of or at the entrance to the second flow channel; and controlling the speeds of the first pump and the second pump based on the measurements of the pressures of the first compound and the second compound.
In the same field of endeavor, extruding material through a die with a screw extruder, Böhm discloses an extrusion system comprising an extruder (unnumbered) with screw (28), a gear pump (20), an outlet feed (unnumbered), and a die head for extruding an extrudate (Fig. 2). A pressure sensor (P.sub.3) is disposed at or near the output side of the pump and upstream or at the entrance of the outlet feed (flow channel) (Fig. 2). Temperatures and pressures at various positions in the system are measured as inputs for algorithms which are designed to induce changes in the speed of feed mixer (18) during startup, shutdown, and steady state operation, to maintain the desired pressures, feed rates, and temperatures throughout the entire system, and these various readings are fed to a control computer (80) for adjusting the speed of feed mixer and the feed rate of gear pump through the control of gear drive shaft (59) (C12 L4-24; Figs. 2,5), thus the speed of the pump is controlled based on the measurement from the pressure sensor. Because Böhm discloses a pressure sensor disposed at the pump outlet one of ordinary skill in the art would draw the inference that the pressure of the flow of extrusion material flowing from the pump into the flow channel is measured. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Oki and Bigland invention of an apparatus as discussed above, with the Böhm teaching of controlling the speed of the gear pump based on measured Böhm (C12 L42-62). The Examiner notes as a combination, Oki and Bigland and Böhm disclose first and second extruders, first and second flow channels, first and second pumps, first and second sides of the cord plane, and first and second pressure sensors.
Regarding Claim 11, the limitations of Claim 9 from which Claim 11 depends are disclosed by the combination Oki and Bigland and Böhm as discussed above. Oki further discloses all the further limitations of Claim 11 (Fig. 1).
Regarding Claims 12-14, the limitations of Claim 9 from which Claims 12-14 depend are disclosed by the combination Oki and Bigland and Böhm as discussed above. Oki further discloses the rubber (first compound, 3) kneaded by the extruder (13) is injected into the die (5) from the first rubber discharge port (11), and the rubber (second compound, 4) kneaded by the extruder (14) is injected into the die (5) from the second rubber discharge port (12) ([0020]). By changing the compositions of the rubbers (3,4) it is possible to form extrudates having different rubber compositions between them ([0024]). In other words, the compounds may be chemically different. One of ordinary skill in the art would be able to draw the inference that if different the system could be made to have different rubber compositions, the system could logically also be made to have identical rubber compounds. As discussed above, to maintain the desired pressures, feed rates, and temperatures throughout the entire system, and these various readings are fed to a control computer (80) for adjusting the speed of feed mixer and the feed rate of gear pump through the control of gear drive shaft (59) (Böhm C12 L4-24; Figs. 2,5), thus the speed of the pump is controlled based on the measurement from the pressure sensor, and the speeds of the first pump and the second pump are controlled to supply the first compound and the second compound into the first flow channel and the second flow channel at substantially the same pressure.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claim 2 indicates allowable subject matter because the recited limitations for wherein the extruder head has a feeding plane that extends orthogonally to the cord plane and parallel to the cord direction, wherein the first extruder and the second extruder are arranged for supplying the extrusion material in a first supply direction and a second supply direction, respectively, and wherein the first supply direction and the second supply direction are oblique with respect to the feeding plane, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 3-4 are indicated as allowable as depending from an indicated-allowable base claim.
Dependent Claim 10 indicates allowable subject matter because the recited limitations for wherein the extrusion material is supplied from the first extruder and the second extruder to the extruder head in a first supply direction and a second supply direction which are oblique to the feeding plane, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art.
Dependent Claim 15 indicates allowable subject matter because the recited limitations for wherein the speeds of the first pump and the second pump are controlled based on data about the ratios between the pressure and the flow rate for each of the first compound and the second compound, such that the first compound and the second compound at different pressures flow at the same flow rate through or out of the die, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743